     Case 1:21-cr-00131-CMH Document 19 Filed 05/19/21 Page 1 of 6 PageID# 90




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                             Alexandria Division


United States of America                 )
                                         )      No. 21-mj-161
v.                                       )
                                         )
Michael Thomas Pruden,                   )
                                         )
         Defendant.                      )


      DEFENSE RESPONSE TO GOVERNMENT’S APPEAL OF DECISION
                  GRANTING PRETRIAL RELEASE

         Defendant Michael Thomas Pruden respectfully requests that this Court

affirm the order granting Mr. Pruden’s pretrial release. The release order

appropriately balances the concerns of the Bail Reform Act, 18 U.S.C. § 3142: Mr.

Pruden has no prior criminal record and has a stable residence and suitable

custodian – his stepfather – to whom he will be released. Furthermore, upon

release, Mr. Pruden will be subject to electronic, real-time monitoring. There is no

presumption in favor of detention in this case, and given Mr. Pruden’s lack of prior

record and the existence of stringent conditions of release, the Magistrate Judge’s

order of release was sound and in accordance with the Bail Reform Act.

         The applicable legal standard favors release. See 18 U.S.C. § 3142. That is,

the operative legal presumption in this case is in favor of release. 1 See, e.g., United

States v. Sabhnani, 493 F.3d 63, 78 (2d Cir. 2007). Consequently, the government




1   The charges do not trigger § 3142(e)’s presumption against release.
  Case 1:21-cr-00131-CMH Document 19 Filed 05/19/21 Page 2 of 6 PageID# 91




bears the burden of proof in overcoming this presumption. The government cannot

meet its burden by merely pointing to the nature of the charges against a

defendant. See, e.g., United States v. Giordano, 370 F. Supp. 2d 1256, 1264 (S.D.

Fla. 2005) (serious charges not alone sufficient to justify detention).

      I.     Legal Standard

      As the Supreme Court has emphasized, “[i]n our society liberty is the norm,

and detention prior to trial or without trial is the carefully limited exception.”

United States v. Salerno, 481 U.S. 739, 755 (1987). Thus, the Bail Reform Act

(specifically, 18 U.S.C. §§ 3142(a) and (b)) requires that a person charged with an

offense be released on personal recognizance or upon execution of an unsecured

bond unless further conditions are necessary to reasonably assure attendance at

trial and the safety of the community.

      Under circumstances in which a personal recognizance bond is insufficient,

the officer must choose “the least restrictive further condition, or combination of

conditions, that such judicial officer determines will reasonably assure the

appearance of the person as required and the safety of any other person and the

community.” § 3142(c)(1)(B).

      Where the question of pretrial detention turns on the safety-of-the-

community prong of the Bail Reform Act, a court may order pretrial detention only

upon finding facts establishing a danger to the community by “clear and convincing”

evidence. 18 U.S.C. § 3142(f). The Act permits pretrial detention only if no

condition or combination of conditions exists that would provide that reasonable



                                           2
    Case 1:21-cr-00131-CMH Document 19 Filed 05/19/21 Page 3 of 6 PageID# 92




assurance. 18 U.S.C. § 3142(e). The sole exception to the presumption in favor of

release is the list of so-called “presumption” offenses, which this case does not

involve.

       II.   Argument

       The government has not met its heavy burden to establish that no condition

or combination of conditions exists that will reasonably assure the safety of the

community or Mr. Pruden’s appearance. Mr. Pruden is a 47 year old man with no

prior criminal record who was born and raised in Norfolk, Virginia. He is college-

educated, with a degree in Education, and was recently working in Fort

Washington, Maryland. His mother and stepfather are longtime residents of

Norfolk – which is within the Eastern District of Virginia – and his stepfather was

deemed a suitable third party custodian by Pretrial Services. Magistrate Judge

Davis released Mr. Pruden to reside with his stepfather and mother in their

residence in Norfolk, subject to electronic monitoring and home detention, and

further required that he submit to a mental health assessment and treatment as

directed. 2 These stringent conditions are sufficient to reasonably assure the safety

of the community.

       The government focuses on the nature of the allegations in arguing that Mr.

Pruden presents a risk of danger to the community. Evan when taken as true for

purposes of this stage of the proceedings, the alleged assault did not involve




2Mr. Pruden recognizes that he would not be able to return to his previous
employment with Prince George’s County Schools.
                                           3
  Case 1:21-cr-00131-CMH Document 19 Filed 05/19/21 Page 4 of 6 PageID# 93




significant injury. Nor did any of the alleged incidents in the District of Columbia,

upon which the government also relies. There is simply no evidence before the

Court indicating that Mr. Pruden will fail to comply with the stringent release

conditions ordered by Magistrate Judge Davis. Indeed, the opposite is true. His

lack of prior record, his educational achievements and the stable residence of his

parents to which he will be largely confined are significant evidence in support of

release.

      The cases cited by the government to support its request to overturn the

Magistrate Judge’s decision are inapposite and involve far different charged

conduct. Moreover, each was an appeal of Magistrate Judge’s denial of release, not

a grant of release, as in true here. In United States v. Pena Torres, the Court

affirmed the Magistrate Judge’s denial of release for a defendant charged with

selling a firearm with an obliterated serial number – at the same time that he sold

cocaine. 2014 WL 4546799 (E.D. Va. Sept. 12, 2014). That defendant was also not a

U.S. citizen, but a legal permanent resident, and thus faced the prospect of removal

after conviction. See id. at 3.

      In United States v. Soza, also involving an appeal of the Magistrate Judge’s

denial of release, the defendant was charged with enticement of a minor to engage

in sexual activity and production of child pornography, in connection with his travel

to Canada to have sex with a minor. 2012 WL 3025137 (E.D. Va. July 20, 2012).

The alleged conduct at issue in Soza was far more serious than the allegations

against Mr. Pruden.



                                          4
  Case 1:21-cr-00131-CMH Document 19 Filed 05/19/21 Page 5 of 6 PageID# 94




      Nor is this a case such as United States v. Mallory, 1:17-CR-154 (TSE), in

which this Court revoked an order of release issued by the Magistrate Judge. That

case involved a defendant charged with espionage and selling confidential, secret

information to a foreign nation, threatening the national security of the United

States as a whole and its entire citizenry. See id., ECF Doc. 26 (July 7, 2107), Order

granting government’s motion to revoke pretrial bond.

      In sum, the government carries the burden of overcoming § 3142’s

presumption in favor of release, and has offered only conjecture to suggest that Mr.

Pruden will flout the conditions of release imposed by the Magistrate Judge. Upon

release, Mr. Pruden will be on electronic monitoring, providing Pretrial Services

real-time updates on his whereabouts. Not only does this allow Pretrial Services to

track a defendant’s movements and whereabouts, it provides a powerful deterrent,

and is more than sufficient to ensure the safety of the community. See, e.g., United

States v. Sanchez-Martinez, No. 13-CR-236, 2013 WL 3662871, at *5 (D. Colo. July

12, 2013) (“the court must resolve all doubts regarding the propriety of release in

the defendant’s favor”).

      Accordingly, for the foregoing reasons, the government’s motion to revoke the

release order issued by the Magistrate Judge should be denied.




                                          5
  Case 1:21-cr-00131-CMH Document 19 Filed 05/19/21 Page 6 of 6 PageID# 95




                                       Respectfully submitted,

                                       MICHAEL THOMAS PRUDEN

                                       By counsel,

                                By:    /s/ Shannon S. Quill
                                       Shannon S. Quill
                                       Va. Bar No. 76355
                                       Assistant Federal Public Defender
                                       Office of the Federal Public Defender
                                       1650 King Street, Suite 500
                                       Alexandria, Virginia 22314
                                       703-600-0850
                                       703-600-0880 (fax)
                                       Shannon Quill@fd.org




                          CERTIFICATE OF SERVICE

       I hereby certify that a true and exact copy of the foregoing was filed on May
19, 2021 with the Clerk of the Court via the CM/ECF system, which will then send
a notification of such filing (NEF) to counsel of record.


                                       /s/
                                       Shannon S. Quill




                                          6
